Order entered January 10, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01532-CV

                        RICHARD A. MYERS, ET AL., Appellants

                                              V.

                            LINDA PAVLIK, ET AL., Appellees

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-13928

                                          ORDER
       On August 7, 2013, the trial court signed a judgment nunc pro tunc clarifying that its

previous order of dismissal signed on January 19, 2013 was actually signed on January 18, 2013.

This Court has an appeal of the dismissal order that is docketed under appellate cause number

05-13-00380-CV. Appellate cause number 05-13-01532-CV is a duplicate appeal involving the

same trial court order. Accordingly, on the Court’s on motion, we DIRECT the Clerk of this

Court to administratively close the appeal docketed under appellate cause number 05-13-01532-

CV.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE